781 N.W.2d 835 (2010)
Robert ADKINS, Jacqueline Adkins, William Bacon, Richard Deming, Audrey Deming, Gary Denslow, Patricia Denslow, Walter H. Forsberg, Gregory E. Thompson, Bonnie L. Thompson, and Algonquin Lake Waterfront Owners Alliance, Plaintiffs-Appellees,
v.
RUTLAND CHARTER TWP ZONING BOARD OF APPEALS, Rutland Charter TWP, and Rutland Charter TWP Zoning Administrator, Defendants-Appellants.
Docket No. 140696. COA No. 286888.
Supreme Court of Michigan.
May 25, 2010.

Order
On order of the Court, the application for leave to appeal the January 26, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.